SCHWAB, C. J.
On petition for reconsideration petitioners state that the court was in error in stating:
"In this case plaintiffs were apparently allowed to submit to the board written rebuttal- or cross-examination-type questions if they so desired. Evidently, the questions could be responded to or ignored as the board members pleased. However, at the least the plaintiffs were given an opportunity to draw the board’s attention to their objections * * 27 Or App at 663-64.
They are correct. This right was extended by the planning commission at the hearing before it, but not by the board of commissioners, which restricted the parties to the presentation of direct and rebuttal evidence only. The right which was extended was sufficient to meet the minimum requirements of procedural due process. 3 R. Anderson, American Law of Zoning § 16.33 at 226 (1968).
Petition for reconsideration denied.